Citation Nr: 0812689	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  04-12 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for calcified 
granulomas of the lungs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1975 to February 1979, from June 1984 to December 
1984, and from April 1987 to April 2003.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2003 rating decision by the Denver RO that granted 
service connection for calcified granulomas of the lungs and 
assigned a noncompensable (zero percent) rating.  In February 
2007, a videoconference hearing was held before the 
undersigned Veterans Law Judge, a transcript of which is 
associated with the claims file.  In April 2007, the matter 
was remanded for additional development.


FINDING OF FACT

Throughout the course of the claim and appeal, the veteran's 
calcified granulomas of the lungs have been asymptomatic; 
they have not produced any impairment of pulmonary function.


CONCLUSION OF LAW

The criteria for an initial compensable rating for calcified 
granulomas of the lungs is not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.97, Diagnostic Code (Code) 6824 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of the VCAA apply to all five elements of 
a service connection claim (i.e., to include ratings assigned 
and effective dates of awards in the event the claim is 
granted).  A recent Court decision held that with respect to 
an increased rating claim, VCAA notice must include with some 
specificity what evidence is needed to support the claim.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

This appeal stems from the initial rating assigned with a 
grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Dingess, supra.  In any 
event, a March 2004 letter provided notice on the downstream 
issue of an increased initial rating, and a May 2007 letter 
provided the information required by Dingess. 

A February 2004 SOC, and July 2004 and July 2005 SSOCs 
provided notice of the criteria for rating a lung disability, 
and advised the veteran of what the evidence showed and the 
basis for the rating assigned.  An October 2007 SSOC 
readjudicated the matter after all essential notice was 
given, and the veteran had an opportunity to respond.  
Moreover, he has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Regarding the duty to assist, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran was afforded examinations.  It is therefore the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  VA's duty is 
met.  It is not prejudicial to the veteran for the Board to 
proceed with appellate review.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).   

II.  Factual Background

On January 2003 VA examination, the physician indicated that 
routine chest X-rays revealed several calcified granulomas 
which were most likely from old infections, and that there 
were no complications from them.  The physician also noted 
that the calcified granuloma of both lungs were of no 
clinical significance.  Pulmonary function tests revealed 
that the spirometry was normal.  
 
On re-examination in December 2004, the veteran reported that 
significant lifting, running, jumping, pushing, or shoving 
would cause dyspnea.  He had no history of palpitations, 
light-headedness, syncope, or peripheral edema.  Clinical 
evaluation revealed that the lungs were entirely clear to 
auscultation.  Chest X-rays revealed calcified granulomas in 
the right lung; however, the same was not seen in the left 
lung.  Other findings were acute pulmonary infiltrate and 
prominence of the interstitial markings, suggesting smoker's 
lung, reactive airway disease, interstitial lung disease, or 
viral pneumonitis.  Pulmonary function testing revealed that 
the airflow was normal.  The physician commented that there 
was evidence of interstitial lung disease which was 
unaccompanied by cardiovascular disease.  The nature of the 
interstitial process was unclear.  

A February 2005 addendum to the December 2004 VA examination 
indicated that the question had been posed whether it is at 
least as likely as not that the veteran's calcified granuloma 
of the lungs was the cause of his claimed exertional dyspnea.  
The physician commented that granulomas were sites of cell-
mediated immunity against some antigent (including a number 
of organisms, foreign bodies, or idiopathic) and that they 
could be analogous to a small scar.  He added that 
calcification generally signifies a long-standing granuloma 
and one that is stable and noncancerous.  He further 
explained that the observed granulomas occupy very little 
lung space and do not interfere with lung function.  He 
opined that the calficied granulomas are not the cause of his 
claimed exertional dyspnea.  

March 2006 VA X-rays revealed that the calcified granuloma in 
the right lung was stable and that there was no evidence of 
metastatic disease to the chest.  A March 2007 sleep study 
did not support obstructive sleep apnea, although there was 
still a strong clinical suspicion.  

At his February 2007 videoconference hearing, the veteran 
testified regarding how his lung disorder affected his 
ability to perform his job, sleep, exert himself, and ride a 
bicycle.  He added that he became winded easily.  

On June 2007 VA examination, the veteran denied having a 
history of reactive airway disease or asthma, and indicated 
that he had never used inhalers or oral steroids.  He 
complained of shortness of breath and dyspnea on exertion 
that occurred after walking about one mile.  He also reported 
having these symptoms when he changed tires at work, and that 
the dyspnea has been progressive since 1998.  The physician 
indicated that the veteran's calcified granulomas had been 
stable since March 2007, and that their size is 
insignificant.  He added that they usually did not cause any 
significant restrictive or obstructive disease in and of 
themselves.  The veteran's chest X-rays revealed no change to 
the granulomas, and pulmonary function tests showed normal 
airflow.  The physician's diagnosis was asymptomatic 
calcified granulomas, and he added that they are not 
significant in size or in quantity enough to cause any 
changes to the veteran's pulmonary function status.  His 
shortness of breath was attributed to other, non-service-
connected lung disorders.  He reiterated that the calcified 
granulomas are incidental findings, and are not the cause of 
the veteran's progressive shortness of breath and dyspnea on 
exertion.

III.  Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.

When, as here, the appeal arises from the initially assigned 
rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's lung disability is currently rated under 38 
C.F.R. § 4.97, Diagnostic Code 6824, for chronic lung 
abscess.  Under the criteria therein, active infection with 
systemic symptoms shall be evaluated as 100 percent 
disabling; when the disease process is inactive, residuals 
shall be evaluated under the diagnostic code that most 
accurately reflects their nature.  Depending on the specific 
findings, the residuals are to be rated as interstitial lung 
disease, restrictive lung disease, or, when obstructive lung 
disease is the major residual, as chronic bronchitis.  Id.

Interstitial lung disease and restrictive lung disease are 
rated under the separate General Rating Formula for 
Interstitial Lung Disease, and chronic bronchitis is rated 
under Code 6600.  At a minimum, a compensable rating under 
the various criteria requires FVC measured at 75-80 percent 
predicted, or DLCO (SB) measured at 66-80 percent predicted 
(see 38 C.F.R. 4.97, Codes 6825 to 6833 (2007)); forced 
Expiratory Volume in one second (FEV-1) is 71 to 80 percent 
predicted; Forced Expiratory Volume in one second as a 
percentage of Forced Vital Capacity (FEV-1/FVC ) is 71 to 80 
percent; or where DLCO (SB) is 66 to 80 percent predicted 
(see 38 C.F.R. § 4.97, Codes 6840-6845 (2007)); and FEV-1 or 
FEV-1/FVC is 71-80 percent of predicted, (DLCO (SB)) is 66-80 
percent of predicted (see Code 6600), respectively.  In each 
instance, a compensable rating is essentially dependent on 
the level of pulmonary functioning impairment.  

Throughout the course of the appeal, VA examiners have 
consistently noted that the veteran's service-connected 
bilateral lung disability (calcified granulomas of the lungs) 
is asymptomatic and does not impair pulmonary function.  
Although he asserts that his shortness of breath and dyspnea 
are due to his service-connected disability, various 
physicians have attributed these symptoms to other, non-
service connected lung disorders.  Consequently, there is no 
basis for assigning a compensable rating for the veteran's 
disability under any of the criteria for interstitial lung 
disease, restrictive lung disease, or bronchitis, as the 
evidence clearly shows that his service-connected disability 
does not adversely affect pulmonary function.  


Accordingly, a preponderance of the evidence is against the 
veteran's claim for an initial compensable rating for 
calcified granulomas of the lungs.  The Board has duly 
considered staged ratings, pursuant to Fenderson, supra, but 
finds that the percentage rating assigned is appropriate for 
the entire rating period.  Thus, the claim must be denied.

Accordingly, the preponderance of the evidence is against the 
claim for an initial evaluation for PTSD higher than the 50 
percent assigned, and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, supra.  


ORDER

An initial compensable rating for calcified granulomas of the 
lungs is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


